UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-2378



GERALD L. WILSON,

                                              Plaintiff - Appellant,

          versus


JESSE BROWN, Secretary of Veterans Affairs,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (CA-97-48-3)


Submitted:   December 17, 1998          Decided:     December 30, 1998


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gerald L. Wilson, Appellant Pro Se. Helen Campbell Altmeyer, OF-
FICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gerald L. Wilson appeals the district court’s order denying

relief on his complaint alleging wrongful discharge from employ-

ment. We have reviewed the record and the district court’s opinion

and find no reversible error.   Accordingly, we affirm on the rea-

soning of the district court.   See Wilson v. Brown, No. CA-97-48-3

(N.D.W. Va. Aug. 5. 1998).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2